MEMORANDUM OPINION
No. 04-06-00078-CR
Kenneth THOMAS,
Appellant
v.
The STATE of Texas ,
Appellee
From the 175th Judicial District Court, Bexar County, Texas
Trial Court No. 2003-CR-2373
Honorable Mary Roman, Judge Presiding





PER CURIAM


Sitting: Alma L. López , Chief Justice
  Phylis J. Speedlin , Justice
  Rebecca Simmons, Justice
 
Delivered and Filed: July 26, 2006


DISMISSED
 Appellant has filed a motion to dismiss this appeal by withdrawing his notice of appeal. Appellant has personally signed
the written withdrawal.  The motion is granted and this appeal is dismissed.  See Tex. R. App. P. 42.2(a).
       PER CURIAM
DO NOT PUBLISH